For the reasons this day handed down in the consolidated cases of Carter and Crimp v. LeBlanc Lumber Co. et al., La. App., 37 So.2d 471, it is ordered that the judgment appealed from is hereby annulled, reversed and set aside and it is now ordered, adjudged and decreed that there be judgment in favor of the plaintiff, Thomas Carter, and against the defendants LeBlanc Lumber Co., J. Burton LeBlanc, Jessie LeBlanc and the Standard Accident Insurance Company of Detroit, Michigan, in solido, in the full sum of One Hundred and Fifty ($150) Dollars, for himself and the further sum of Two Hundred and Fifty ($250) Dollars for the use and benefit of the General Insurance Company of America, together with legal interest thereon from date of judicial demand until paid and all costs of these proceedings.